Filed 12/30/21 In re Clare M. CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 In re Clare M. et al., Persons
 Coming Under the Juvenile Court
 Law.

 MARIN COUNTY HEALTH AND
 HUMAN SERVICES,
             Plaintiff and Respondent,
                                                                        A162576
 v.
 C.E. et al.,                                                           (Marin County Super. Ct.
                                                                        Nos. JV27036, JV27037)
             Defendants and Appellants.



         This appeal arises from dispositional orders in dependency proceedings
brought on behalf of Clare M. (Daughter) and C.M. (Son).1 Appellant C.E.,
the children’s mother, challenges the juvenile court’s dispositional findings
and orders only with respect to the case plans. Appellant G.L., Daughter’s
biological father, challenges the denial of his request to be designated
Daughter’s presumed father. We will affirm.




      Superior court case numbers JV27036 and JV27037 pertain to
         1

Daughter and Son, respectively.


                                                               1
              FACTUAL AND PROCEDURAL BACKGROUND
A.    Petition and Detention
      In December 2020, Marin County Health and Human Services (the
Department) filed petitions on behalf of Daughter, then age 5, and Son, then
age 3, alleging that they came within the jurisdiction of the juvenile court
under Welfare and Institutions Code section 300, subdivision (b)(1), failure to
protect.2 The petitions alleged that abuse of alcohol by C.E. (Mother) made
her unable to provide regular care for the children, and that her violent and
aggressive behavior, which she exhibited in front of the children, made her
unable to supervise and protect them, with the result that there was a
substantial risk that they would suffer serious physical harm or illness.
      The petition as to Daughter alleged that her alleged father, G.L., had
failed to adequately supervise or protect her. He had not provided her with
regular care consistently during her life, or ensured that her medical, dental,
or basic needs were met. The petition as to Son alleged that his alleged
father, N.M., was unable to supervise and protect Son because he had
recently been arrested and that he had failed to ensure that Son received
regular medical and dental care.3
      According to the Detention Reports, the family came to the
Department’s attention in early December 2020 after police officers
conducted a welfare check at the boat where Mother was living with her
mother (Grandmother), Daughter, and Son, and then reported that Mother
was unable to care for the children because of her intoxication and


      2   Further statutory references are to the Welfare and Institutions Code.
      3 There is no dispute that G.L. is Daughter’s biological father and N.M.
is Son’s. N.M. is not a party to this appeal, and we refer to him only to
provide context.


                                        2
uncooperativeness. The police officers, responding to reports of yelling and
arguing coming from the boat, found that the boat had no plumbing, so the
children were able to bathe only about once a week, and the family had to
urinate and defecate in buckets. The boat’s railing had a large gap that a
child could fall through, and the dock was narrow and unstable, with broken
planks that a child could fall through. The children appeared not to have
bathed in several days, and had dirty faces, hair, and clothes.
      The officers were unable to communicate effectively with Mother, who
was intoxicated and confrontational. When she was informed that
Department social workers would be contacted, she began to yell, and
threatened that if social workers came to the boat she would harm them and
shoot herself and the children. Mother left the boat on foot, did not say
where she was going, and was not located that night. The officers were told
that Mother begins to drink in the morning and sleeps all day, and the
children are usually left alone with no supervision.
      Grandmother told social workers that she believed Mother needed
treatment for alcohol use, though Mother denied having an alcohol problem.
Grandmother said that Mother and the children had been living in New
Mexico, had come to California from New Mexico to get birth certificates for
Daughter and Son, and lived for a while at G.L.’s home in Davis, California,
until an incident (the nature of which was never specified) occurred that
caused Grandmother to pick them up. Neither of the children had a birth
certificate; they went by N.M.’s last name. Mother reported that the children
had not had regular medical care through their lives. She said she took them
to a clinic in New Mexico when they got sick, but she could not get a physical
appointment for them because they had no medical history.




                                       3
      Daughter told a social worker that she had attended school in New
Mexico but stopped going because other children were mean to her.4 She said
Mother was “mean when she gets drunk.” She also said that Mother had
been drinking for years but did not drink before Daughter and Son were born;
Daughter said she knew this because Mother told her. Son said that he “yells
and cries” when Mother is mean to him. Daughter said that she had seen her
grandfather punch Mother in the stomach and pull her hair, and that her
father, G.L., “fights with my mom like grandpa” and that she had seen G.L.
“whack” Mother in the face.
      Mother told a social worker that she and G.L. had been together for two
months before she became pregnant with Daughter, who was G.L.’s biological
child. G.L. was not present during the pregnancy or for the birth, had not
provided care for Daughter throughout her life, and had only recently met
Daughter. She said Daughter was born in California and had no birth
certificate. Grandmother reported that she had been a witness to Daughter’s
birth, which took place at home in California.
      G.L. told a social worker that he was Daughter’s biological father, that
she had been born in New Mexico and that he was present for the birth. He
did not know the year in which she was born, and identified a day for her
birthday that was different from the day identified by others. He said he and
Mother were in a relationship for a year before Daughter was born and a year
after her birth, and had not been in a relationship for a number of years.
      N.M., Son’s biological father, stated that he has a good relationship
with Daughter and Son, and that although he is not Daughter’s biological
father, he came into her life when she was nearly three years old and has


      4 Grandmother said Daughter had not been enrolled in school since
being in California.


                                       4
stepped in as a father to her. He said he saw the children on Sundays and
provided clothes and groceries for them.
      On December 15, 2020, the day of the detention hearing, G.L. filed
Judicial Council form JV-505, Statement Regarding Parentage, in which he
stated he believed he was Daughter’s parent and requested the court to find
him her presumed father. He stated that Daughter, who was born in 2014,
lived with him from September to November 2020, and at some point in 2018,
and that he had told “[e]verybody, friends & family” that Daughter was his
child. With respect to activities with Daughter, he stated he had participated
in “Being a dad, playing, drawing, when she was a baby I changed her
diapers, feeding; making sure she is clean, dressed; appropriate discipline,
read to her, tell her stories; warned about ‘stranger danger.’ ” He stated that
he had given Daughter “[c]lothes, food, well-being; a home; clean bed, toys;
books”; and that his family had not spent as much time with Daughter as he
would like, but they had pictures of her.
      At the detention hearing, both G.L. and N.M. asked to be designated
Daughter’s presumed father. Mother told the court, “[Daughter] has been
primarily raised by me and [N.M.].” N.M. sought presumed father status
“[b]ecause he has lived with [Daughter] for several years and held her out as
his child.” G.L. sought presumed father status based on the information
submitted to the court on form JV-505.
      The court admitted the Department’s reports into evidence, found that
G.L. was Daughter’s biological father, and declined to make any finding as to
a presumed father for Daughter “at this time.” N.M. was elevated to
presumed father status for Son. The court found that a prima facie showing
had been made that the children came within section 300, and ordered the
children detained. A jurisdiction hearing was set for January 2021.



                                       5
B.    Jurisdiction
      In reports filed in early January 2021, in advance of the jurisdiction
hearing, the Department reported that Mother had spoken with a social
worker in early December. Mother denied she was a heavy drinker. Mother
said she consumes alcohol “more than she should”; she drinks to deal with
stress; and she was willing to attend substance abuse treatment. But Mother
was apparently unwilling to communicate further with the Department. In
late December, in response to a request that she call the social worker,
Mother sent a text message stating, “We have a claim filed in District court
that lists several people from your organization as defendants. I’m afraid
speaking with you at this time is not possible. And you are not my social
worker. I have no contract with your agency or any agency of the State of
California.” The Department had been unable to refer Mother to services,
and had no information to suggest that Mother had accessed treatment.
      The Department reported that G.L. had an extensive child welfare
history, including referrals dating back to 2002 that had been substantiated
or found inconclusive, and an extensive criminal history, including 12
convictions dating from 1992 through 2019. G.L. told the Department that
Mother drinks, and he has told her that it’s a problem. In late December, he
told the Department that Mother and her children came to live with him “a
couple of months ago” after arriving in California from New Mexico; that
Mother got drunk and “lit a fire in the middle of the road” on the first day she
arrived; that after she and the children left for Marin County in October or
November, he had no in-person contact with Daughter, but spoke with her by
phone. He said he knew about the living conditions on the boat, but felt he
could not intervene because “[Mother] does her own thing.” He said he was




                                       6
concerned about Daughter not attending school and not having a birth
certificate and “tried to help.”
      A contested jurisdiction hearing was held at which the court sustained
the allegations of the petitions, and recognized G.L. as Daughter’s biological
father. The court ordered supervised visitation for Mother with both
children, and supervised visitation for G.L. with Daughter.
C.    Disposition
      In reports submitted to the court in advance of the disposition hearing,
the Department noted that Mother had declined to engage with the social
worker concerning her case. Mother had weekly virtual visits with the
children, which were positive. Mother was also offered weekly in-person
visits and attended one, which went well, but she cancelled subsequent in-
person visits, advising the Department that she had traveled out of state.
      In-person weekly visits between G.L. and Daughter had been planned,
but G.L. determined that a monthly in-person visit would be more realistic in
view of the distance he would have to travel. He later declined a monthly
visit because of travel issues. Instead, G.L. had weekly video visits with
Daughter once a week. The Department reported the visits were brief and
positive.
      The Department proposed case plans for Mother that identified three
service objectives: “Stay sober and show your ability to live free from alcohol
dependency”; “Consistently, appropriately and adequately parent your
children”; and “Comply with psychological treatment to stabilize mental
health.”5 For each objective, the plans identified a number of tasks for
Mother. For example, the plans required Mother to complete a substance


      5The case plans for Daughter and Son are substantially identical with
respect to Mother.


                                       7
abuse program, participate in regular substance abuse testing, and attend
12-step meetings. Mother was to work to find stable housing for herself and
the children, and develop a plan for ensuring that the children’s physical,
emotional, developmental, and educational needs are met. And Mother was
to complete a psychological evaluation, to be followed by ongoing treatment
and support as recommended. With respect to the psychological services
requirement, the Department stated in its Disposition Reports, “[Mother] has
made bizarre statements regarding the legal jurisdiction of the dependency
case and has attempted to file legal documents in other courts. These
statements and actions raise concern about possible underlying psychological
or mental health issues, but [Mother’s] lack of participation has made it
impossible to further assess her needs. For this reason, the Department has
included in the case plan that [Mother] participate in a psychological
evaluation in order to help identify other possible factors, in addition to
substance use, that may be impacting [her] parenting or making it difficult
for her to engage in services.”
       The Department recommended that both children be declared
dependents of the court, that Mother receive reunification services, and that
N.M., who had declined to go forward with his request to be designated
Daughter’s presumed father, receive reunification services with respect to
Son.
       In February 2021, a contested disposition hearing was conducted at
which the court admitted the Department’s reports into evidence. G.L.
withdrew his contest and submitted on disposition. His counsel reported that
G.L. was “fine with” Daughter’s placement and did not want to disrupt it;
that he was happy with visitation as currently arranged and would like that
to continue; and that he was not contesting the disposition recommendation.



                                        8
In particular, G.L. did not contest the lack of reunification services. His
counsel stated, “[I]n the future if we are able to clarify his paternity and
establish that, I would ask that we be able to revisit that in the future or we
can file a [Judicial Council form] JV-180 [‘Request to Change Court Order’].”
The court responded, “Exactly.”
      Mother’s contest was conducted by her counsel through argument.
Among other things, counsel explained that Mother “objects to the
jurisdiction of this Court being legitimate. She objects to the kids being
placed outside of her home and asks that the children be returned to her
immediately.” Mother did not challenge the Department’s recommendations
with respect to the aspects of the case plans outlined above. Counsel stated,
without more, that she had provided Mother “a copy or a written explanation
of the case plan including the testing, the 12-step program, counseling,” and
that Mother had not responded to her about that. Counsel concluded, “So I
will submit on that.”
      The court adopted the Department’s recommendations, including the
case plans. The court found that placement of the children with Mother
would be detrimental, and that out of home placement was necessary and
appropriate because Mother had a “long-standing, very significant alcohol
problem” and there were “issues with some substandard living conditions,
lack of supervision, lack of medical care and lack of addressing educational
needs.” In addition, the court found that G.L., identified as Daughter’s
biological father, “was aware of all of these things and did nothing to assist or
provide the needed care.”
      Mother and G.L. timely appealed.




                                        9
                                 DISCUSSION
A.    Mother’s Challenge to the Case Plans
      Mother argues that the juvenile court approved case plans that are
inconsistent with applicable law, and that in so doing acted without authority
and therefore abused its discretion. The Department argues that, even
assuming Mother had not forfeited her claims by failing to object to the case
plans at the disposition hearing, the court did not abuse its discretion, and
any errors in the case plans are harmless. We conclude that Mother has
preserved her claims for appeal, but fails to show any prejudicial error by the
juvenile court.
      1.    Applicable Law and Standard of Review
      The case plan is “the foundation and central unifying tool in child
welfare services.” (§ 16501.1, subd. (a)(1).) The case plan is prepared by the
Department to ensure “that services are provided to the child and parents . . .
in order to improve conditions in the parent’s home, [and] to facilitate the
safe return of the child to a safe home or the permanent placement of the
child.” (§ 16501.1, subd. (a)(2).) “The case plan has several components,
including identifying the reasons for the dependency (§ 16501.1, subd. (g)(3));
setting forth specific goals and describing why planned services are
appropriate to meet those goals (§ 16501.1, subd. (g)(2)); and describing the
services to be provided to assist in reunification (§ 16501.1, subd. (g)(10.)).”
(In re M.R. (2020) 48 Cal.App.5th 412, 423 (M.R.).) The juvenile court is
required to review the case plan and determine whether it meets the
requirements of section 16501.1; if the court finds that the plan does not meet
the requirements, the court must order the Department to comply with them.
(Cal. Rules of Court, rule 5.690(c)(2)(A)-(B).)




                                        10
      “When the court orders a parent to participate in a program—such as
parent education, counseling, parenting programs, etc.—the program must be
‘designed to eliminate those conditions that led to the court’s finding that the
child is a person described by Section 300.’ (§ 362, subd. (d).) In other words,
the court cannot arbitrarily order services that are ‘not reasonably designed’
to eliminate the behavior or circumstances that led to the court taking
jurisdiction of the child. [Citation.]” (M.R., supra, 48 Cal.App.5th at p. 424.)
This does not mean that the court is limited to the content of the sustained
petition when it makes dispositional orders and approves a case plan. To the
contrary, the court may consider the evidence as a whole when it determines
what dispositional orders are in the best interests of the children. (In re
Briana V. (2015) 236 Cal.App.4th 297, 311 (Briana V.).) A case plan must at
a minimum include services designed to remedy the circumstances that led to
the dependency, but when the record shows other circumstances that would
interfere with reunification, it is appropriate for those circumstances to be
addressed in the case plan as well. (In re Christopher H. (1996) 50
Cal.App.4th 1001, 1008 (Christopher H.).)
      “ ‘The juvenile court has broad discretion to determine what would best
serve and protect the child’s interests and to fashion a dispositional order
accordingly. On appeal, this determination cannot be reversed absent a clear
abuse of discretion.’ ” (In re D.P. (2020) 44 Cal.App.5th 1058, 1071.)
Therefore, we will not disturb a dispositional order “ ‘ “unless the trial court
has exceeded the limits of legal discretion by making an arbitrary, capricious,
or patently absurd determination [citations].” ’ ” (In re Stephanie M. (1994) 7
Cal.4th 295, 318.) “ ‘While the abuse of discretion standard gives the court
substantial latitude, “[t]he scope of discretion always resides in the particular
law being applied, i.e., in the ‘legal principles governing the subject of [the]



                                        11
action. . . .’ ” [Citation.] “Action that transgresses the confines of the
applicable principles of law is outside the scope of discretion and we call such
action an ‘abuse’ of discretion.” [Citation.]’ (In re Baby Girl M. (2006) 135
Cal.App.4th 1528, 1536.)” (In re Noreen G. (2010) 181 Cal.App.4th 1359,
1382-1383.)
      As a general matter, we apply a harmless error analysis in juvenile
dependency proceedings. (M.R., supra, 48 Cal.App.5th at p. 429.)
      2.      Analysis
              a.   Forfeiture
      We are not persuaded by the Department’s argument that Mother
forfeited her arguments by failing to challenge the case plans at the
disposition hearing. We interpret Mother’s challenge to the jurisdiction of
the juvenile court, and her objection to the children being placed outside her
home as incorporating an objection to the case plans.
      Further, although Mother did not introduce any new evidence at the
disposition hearing, and therefore effectively submitted on the Department’s
reports, her argument to the juvenile court made clear that she was not
submitting on the Department’s recommendations. Submission on the
evidence does not forfeit the right to appeal the juvenile court’s orders: “Only
when a parent submits on a social worker’s recommendation does he or she
forfeit the right to contest the juvenile court’s decision if it coincides with that
recommendation.” (In re T.V. (2013) 217 Cal.App.4th 126, 136.) Because
Mother submitted on the reports, but not the recommendations, she has not
forfeited her right to appeal the dispositional orders, which include the case
plans.




                                        12
            b.    Merits
      Mother objects to aspects of the “Danger Statements,” “Safety Goals,”
and “Service Objectives” included in the case plans. She also objects to
certain requirements in the case plans that concern her participation in
psychological services.
                  1.      “Danger Statements”
      In identifying the conditions that led to the dependency, each case plan
included a “Danger Statement” that referred to Mother’s use of alcohol “to the
point where she passes out and leaves the children unsupervised on a boat or
in other environments that may pose a risk to their safety, causing the
children to be scared and anxious or to be harmed or killed,” and to Mother
avoiding “taking the children for routine medical and dental care, which may
result in their becoming ill or having unmet medical or dental needs.”
Mother argues that the court erred in approving plans that included the
Danger Statements (as opposed to plans that included a recitation of the
allegations in the petitions), because the Danger Statements do not comport
with the statutory requirement that the plan identify the “conditions cited as
the basis for declaring the child a dependent of the court pursuant to Section
300.” (§ 16501.1, subd. (g)(3).) The argument lacks merit.
      The thrust of Mother’s argument is that the Danger Statements
“effectively” assert that dependency jurisdiction would be proper on the sole
ground that parents had failed to take children for routine medical and
dental care even without substantial evidence at the time of the jurisdictional
finding that there was a substantial risk to the child of serious physical harm
or illness. The Danger Statements make no such assertion, effective or
otherwise. They simply identify Mother’s failure to seek routine medical and
dental care for her children as posing a risk to them. There was substantial



                                      13
evidence that Mother had failed to seek such care, and the court could
reasonably conclude that it was in the children’s interest to receive such care.
Mother herself seems to have recognized that the lack of routine care was a
problem: according to the Department’s detention reports, Mother said she
could not get physical appointments for the children because they had no
medical history. Mother fails to show any error by the juvenile court, and in
any event she fails to show that she was harmed by the mere wording of the
Danger Statements or the omission of a detailed recitation of the allegations
in the petitions. We turn, therefore, to Mother’s second argument.
                  2.    “Safety Goals” and Service Objectives
      In addition to the Service Objectives that we described above, each case
plan included a “Safety Goal” that Mother “will always ensure that the
children are cared for by a safe and sober caregiver and that all of their
physical needs, including medical and dental care, as well as developmental,
emotional, and educational needs are met.”
      Mother contends that the Safety Goals and Service Objectives
“evidence an intent of the Department to unlawfully broaden its own
authority, and thereby the court’s authority,” and to unlawfully extend the
reach of the case plans “far beyond what the allegations in its petition had
encompassed and therefore farther beyond what the court’s jurisdictional
finding had been.” In particular, she challenges the Safety Goal that she
ensure that all the children’s physical needs, including medical and dental
care, and developmental, emotional and educational needs are met; the
Service Objective that she demonstrate that “she is addressing her past
trauma and managing her current mental health symptoms so that she can
prioritize her sobriety and meet all of [Daughter’s and Son’s] physical,
emotional, developmental, and educational needs”; and the objective that she



                                       14
work with the Department and others to “find stable housing for herself and
the children.” She further contends that in approving case plans that
incorporated the Safety Goals and Service Objectives, the court acted beyond
its authority by seeking to impose a particular philosophy of parenting and
overriding parental lifestyle choice simply because the choice runs counter to
the lifestyle of the majority.
      As we have explained, the court’s discretion in approving case plans
extends beyond the allegations of the sustained petitions. (Briana V., supra,
236 Cal.App.4th at p. 311; Christopher H., supra, 50 Cal.App.4th at p. 1008.)
The petitions alleged that Mother demonstrated a pattern of binge drinking
and drank to the point of unconsciousness, leaving her children
unsupervised, and that she made threats of physical violence in their
presence, and that Mother’s behavior put the children at risk of physical
harm. Although the sustained allegations in the petitions did not refer to
Mother’s trauma, or lack of stable housing, or her ability to meet “all” of the
children’s needs, there was substantial evidence in the record to support the
conclusion that Mother had unaddressed mental health issues and past
trauma, that she lacked stable housing for herself and her children, and that
she was unable to meet her children’s needs. And there was substantial
evidence that those circumstances led to the court declaring the children
dependents, and that failure by Mother to remedy those circumstances would
interfere with her ability to reunify with the children. As a result, the court
could properly approve a plan that included the Safety Goals and Service
Objectives at issue.
      We outline the evidence here. Mother told the Department that she
was attempting to heal from personal trauma and needed help with the care
of her children while she did so. She attributed her trauma to her loss of



                                       15
custody of her older children (who are not at issue in this case), which
occurred seven years earlier. She recognized that she needed counseling.
She said that she drank to deal with stress and would agree to counseling for
trauma and alcohol treatment.
      As for the need for stable housing, there was evidence that after Son’s
birth in 2017, Mother’s housing fell through and she and the children were
homeless and on the road for a time, and then moved to New Mexico. Mother
had then left New Mexico and stayed briefly with G.L. before moving in with
Grandmother on the boat in Marin County. The boat had no plumbing, the
family used buckets to urinate and defecate, and there was a large gap in the
railing that a child could fall through, as well as broken planks in the dock.
While this matter was pending in juvenile court, Mother moved to Arizona.
Through her attorney, she reported that she could not afford to live in Marin,
but had recently made enough money to afford a place to live in Tucson.
      Leaving aside Mother’s failure to seek routine medical and dental care
for the children, her failure to meet their physical needs was reflected in
evidence that Mother left the children without supervision and that they
were undernourished when they entered placement. Mother’s failure to meet
the children’s educational needs was reflected in evidence that she failed to
enroll Daughter in school after moving to California. And her failure to meet
the children’s developmental and emotional needs was reflected in her
children’s reports that she is “a drunk” and is “mean when she gets drunk”;
that she becomes upset “for no reason”; that she fights with other adults in
front of the children, which frightens them; that she hits and grabs one of the
children’s arms and pulls one of the children’s hair; and that she is constantly
drunk and looking at her phone while ignoring the children.




                                       16
      We fail to see how the Safety Goals and Service Objectives impose
lifestyle requirements or a particular philosophy of parenting, and Mother
offers no particulars to support her contentions in that regard.
      To the extent Mother objects to the breadth of goals and objectives
stating that she will “always” ensure that “all” the children’s needs are met,
we find her objections misplaced. Contrary to Mother’s suggestion, we do not
read the Safety Goals and Service Objectives as requiring Mother to get
“straight A’s” rather than simply “passing grades” in connection with the
stated goals before reunifying with her children. (See David B. v. Superior
Court (2004) 123 Cal.App.4th 768, 790 [in determining that releasing a child
to custody of a parent would create a substantial risk of detriment the court
must recognize that parents need not be ideal, noting that the mandate of the
juvenile court is to “look[ ] for passing grades here, not straight A’s”].) Nor do
we read them as requiring mother to be an ideal parent. (See id. at p. 789
[“ideal parents” do not exist in the dependency system or anywhere else].)
Absent any showing to the contrary, we presume that the juvenile court
knows and will follow the law when it comes time to decide whether Mother
can be reunified with her children. Except for the requirement that Mother
“follow all recommendations” for ongoing treatment that result from the
psychological evaluations, which we discuss below, Mother has not identified
any specific responsibility or task in the case plans that could reach beyond
the legitimate scope of the juvenile court’s jurisdiction.
      In sum, we do not agree with Mother that the juvenile court exceeded
its jurisdiction in approving case plans that included the Safety Goals and
Service Objectives. Further, just as Mother failed to show that she was
harmed by the mere wording of the Danger Statements, she fails to show that




                                        17
she was harmed by the mere wording of the Safety Goals or the identification
of the Service Objectives.
                  3.    Treatment and Releases
      The case plans require Mother to complete a substance abuse
assessment to identify the level of treatment required, to follow the
recommendations of the assessment, enter and complete a treatment
program as indicated, and sign releases to allow the Department to
communicate with the program about her participation and progress. In
addition, Mother must complete a psychological assessment, “follow all
recommendations of the psychological assessment in terms of ongoing
treatment and support for her mental health needs,” and sign releases to
allow the Department to communicate with her mental health providers.
      As to the releases, Mother argues that the Department might take
advantage of the releases to encourage providers to make recommendations
that go beyond the proper scope of the case plans. This argument is
speculative. In any event, it fails because it rests on two false premises. The
first is Mother’s incorrect assumption that the case plans must be limited to
the four corners of the petitions. The second is Mother’s contention, which we
have rejected, that the Department has demonstrated its intent to extend the
reach of the case plans beyond their permissible scope.
      Relying on M.R., supra, 48 Cal.App.5th 412, Mother objects that
because the case plans require her to “follow all recommendations of the
psychological assessment in terms of ongoing treatment and support for her
mental health needs” without specifying what services could be recommended
and therefore without specifying how those services might be appropriate for
meeting the case plans’ goals, the plans “ran afoul of section 16501.1,
subdivision (g)(2).” (Id. at p. 426.) The court’s approval of a plan with such



                                       18
overbroad language was error here, as it was in M.R. (id. at p. 429), but
Mother fails to show any harm from it. As was the case in M.R., the error
could only cause harm “if a clinician actually invokes this language and
recommends a service for which the case plan has not identified a connection
to plan goals.” (Ibid.) We are not persuaded by Mother’s speculation that the
Department might encourage her clinicians to recommend services beyond
the legitimate scope of the case plans, nor by her apparent assumption that
the clinicians would follow such recommendations if they were made. In any
event, as was the case in M.R., if the issue arises Mother can seek
modification of the court’s order under section 388.
      Accordingly, we will affirm the dispositional orders, including the case
plans, as they pertain to Mother.
B.    G.L.’s Claim of Presumed Father Status
      G.L. argues that because the record shows he held Daughter out to be
his child and received her into his home, the court’s finding that he was a
biological but not a presumed father was in error and should be reversed.
The Department argues that G.L. has forfeited his claims concerning this
issue and that in any event the court’s ruling is supported by substantial
evidence. The Department has the better argument.
      1.    Applicable Law and Standard of Review
      As relevant here, dependency law distinguishes between biological and
presumed fathers. (In re T.R. (2005) 132 Cal.App.4th 1202, 1208 (T.R.).) “A
biological father is one whose paternity of the child has been established but
who has not established that he qualifies as the child’s presumed father.”
(Id. at p. 1209.) A presumed father is “one who ‘promptly comes forward and
demonstrates a full commitment to his paternal responsibilities—emotional,
financial, and otherwise[.]’ ” (In re Jerry P. (2002) 95 Cal.App.4th 793, 801-



                                       19
802.) “Only a presumed, not a mere biological, father is a ‘parent’ entitled to
receive reunification services, and only a presumed father is entitled to
custody of his child. [Citation.] In contrast, the juvenile court ‘may’ order
reunification services for a biological father if the court determines that the
services will benefit the child.” (Francisco G. v. Superior Court (2001) 91
Cal.App.4th 586, 596.)
      A presumed father must meet one or more of the criteria listed in
section 7611, which establish a rebuttable presumption of paternity. (T.R.,
supra, 132 Cal.App.4th at p. 1209.) A person claiming presumed father
status bears the burden of proving the facts supporting that status by a
preponderance of the evidence. (Id. at p. 1210.)
      G.L. argues he is entitled to the presumption that arises when a man
“receives the child into [his] home and openly holds out the child as [his]
natural child.” (Fam. Code § 7611, subd. (d).)
      To qualify under subdivision (d) of Family Code section 7611, “a person
must have a ‘fully developed parental relationship’ with the child. [Citation.]
It is not enough to demonstrate ‘only a caretaking role and/or romantic
involvement with a child’s parent.’ [Citation.]” (In re Alexander P. (2016) 4
Cal.App.5th 475, 485.) “[A] father ‘receives’ the child into his home if he
unambiguously demonstrates a parental relationship.” (W.S. v. S.T. (2018)
20 Cal.App.5th 132, 149.) The mere physical presence of the child within the
father’s home does not suffice; to qualify as a presumed father under Family
Code section 7611, subdivision (d), the alleged father must have
“ ‘ “demonstrated an abiding commitment to the child and the child’s well-
being” regardless of his relationship with the mother.’ ” (Id. at p. 145.) To
determine whether a man has received a child into his home and openly held
out the child as his own courts consider “such factors as whether the man



                                       20
actively helped the mother in prenatal care; whether he paid pregnancy and
birth expenses commensurate with his ability to do so; whether he promptly
took legal action to obtain custody of the child; whether he sought to have his
name placed on the birth certificate; whether and how long he cared for the
child; whether there is unequivocal evidence that he had acknowledged the
child; the number of people to whom he had acknowledged the child; whether
he provided for the child after it no longer resided with him; whether, if the
child needed public benefits, he had pursued completion of the requisite
paperwork; and whether his care was merely incidental.” (T.R., supra, 132
Cal.App.4th at p. 1211.)
      We review the juvenile court’s paternity findings for substantial
evidence. (In re Spencer W. (1996) 48 Cal.App.4th 1647, 1650.) Therefore, we
review the evidence in the light most favorable to the court’s determination,
and we draw all reasonable inference and resolve all conflicts in favor of the
findings. (Ibid.)
      2.    Analysis
      At the detention hearing, the court found that G.L. was Daughter’s
biological father, and was made aware that G.L. claimed to be Daughter’s
presumed father, but declined to make any finding as to Daughter’s
presumed father at that time. G.L.’s counsel did not raise the issue at any
subsequent hearing, and G.L. failed to contest the Department’s
recommendations at the dispositional hearing: he explicitly declined to
challenge the recommendation that he not receive reunification services; and
he acknowledged that the court could revisit the issue “if we are able to
clarify” his paternity. In these circumstances, G.L. has forfeited any
argument that the court should have raised him to presumed father status.
(In re Dakota H. (2005) 132 Cal.App.4th 212, 221 [“party forfeits the right to



                                       21
claim error as grounds for reversal on appeal [by failing] to raise the objection
in the trial court”].)
        Even if G.L. had not forfeited his position, we would not reverse
because substantial evidence supports the finding that G.L. had not
established that he was Daughter’s presumed father. G.L. argues that there
was evidence before the court to support a finding that he was Daughter’s
presumed father. He points to the fact that Mother and Grandmother, like
him, identified him as Daughter’s biological father; to his representations on
form JV-505; and to Grandmother’s statement that Mother and her children
were living with him for a time after they returned to California from New
Mexico. The argument is not persuasive, because the question before us is
not whether the record might support a different conclusion from the one the
trial court reached; the question before us is whether substantial evidence
supports the trial court’s decision. (In re J.N. (2021) 62 Cal.App.5th 767,
774.)
        There was no evidence here that G.L. assisted in prenatal care, or that
he had taken any action to obtain custody of Daughter during the first five
years of her life. There was no evidence that he attempted to acquire a birth
certificate for her. There was, however, evidence that G.L. did not know the
date or place of Daughter’s birth; that he was not present during Mother’s
pregnancy or at the birth; and that he had not provided care for Daughter
throughout her life. There was evidence that G.L. first entered Daughter’s
life when she was two or three, and that although he visited her occasionally,
she did not live with him, and he did not provide for her financially. There
was evidence that he had little to no information about Daughter’s medical or
dental care, or her schooling. Although G.L. told the department he was
concerned about Daughter not having a birth certificate and not attending



                                        22
school, he presented no evidence as to what he did to address those concerns.
And there was evidence that even though he knew the severity of Mother’s
drinking problem and the conditions on the boat where Daughter was living,
he did nothing to intervene. The court could reasonably conclude that any
care given by G.L. to Daughter was incidental to Mother’s bringing her
children with her to G.L.’s home for a brief stay in 2020. (T.R., supra, 132
Cal.App.4th at p. 1211.)
                               DISPOSITION
      The challenged orders are affirmed.




                                      23
                                        _________________________
                                        Miller, J.


WE CONCUR:


_________________________
Richman, Acting P.J.


_________________________
Stewart, J.




A162576, Marin County Health and Human Services v. C.E., et al.




                                   24